DETAILED ACTION
This is the fourth Office Action regarding application number 16/826,777, filed on 03/23/2020, which claims foreign priority to DE 10-2019-002034.0, filed on 03/22/2019.
This action is in response to the Applicant’s Response received 08/01/2022.

Status of Claims
Claims 1-14 and 19-26 are currently pending.
Claims 15-18 are cancelled.
Claims 19-26 are new.
Claims 1, 4, and 14 are amended.
Claims 1-14 and 19-26 are examined below.
The rejection of claims 16-18 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 1-15 and 18 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth a new ground of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 08/01/2022 have been carefully considered but they are not found persuasive. 
The applicant argues that KING cannot reasonably be interpreted as describing or suggesting a fifth subcell consisting essentially of AlInGaP (Remarks 8). The examiner is unpersuaded—KING literally explains that the emitter can include a low-Al AlGaInP and the base includes AlGaInP. This meets the claim limitation.
The applicant argues that the KING does not describe a target sheet resistance (Remarks 8). The examiner is unpersuaded because KING is not relied upon to teach a motivation to modify the sheet resistance.
The applicant argues that HOFFMAN does not teach that the emitter alone achieves the claimed sheet resistance (Remarks 9). The examiner is unpersuaded because the applicant fails to provide evidence establishing that modifying the entire subcell to have the claimed resistance would not also result in the emitter having the claimed resistance. The applicant also provides no evidence that any specific composition of the emitter layer provides any particular sheet resistance. The examiner also notes that HOFFMAN’s direction to reduce sheet resistance is well-known as an important aspect to improve conversion performance, and skilled artisans would also clearly understand and acknowledge the obvious importance to reduce the sheet resistance using known methods. The examiner also notes that there is no evidence of record to support the applicant’s contention that only higher sheet resistances were known in the art.
The applicant’s remarks referring to DERKACS are moot.
The applicant also refers to preamble text related to the upright metamorphic cell, and submits that it is impossible to create the claimed device when grown inverted. The examiner is unpersuaded and notes that KING repeatedly refers to the option to use an upright production process, and does not restrict its teachings only to inverted configurations.


Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 25 is rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites that it depends from claim 25. The examiner cannot determine what other previously recited claim that this claim depends from. The scope of the claim is undefined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-14, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779) in view of HOFFMAN (US 2012/0285519 A1) and GUTER (US 2012/0138130 A1).
Regarding claim 1, KING teaches a stacked, monolithic, upright metamorphic, terrestrial concentrator solar cell comprising (upright vs. inverter metamorphic describes the process of product construction, and has limited patentable significant here in the preamble or in the final structure of the recited produce claim): 
exactly five subcells (5-junction solar cell, Fig. 36); and 
wherein a first subcell has a first lattice constant and a first band gap and consists essentially of germanium (cell 5, Fig. 36), 
wherein a second subcell is arranged above the first subcell and has a second lattice constant and a second band gap, and comprises GaInAs or consists essentially of GaInAs (cell 4), 
wherein a third subcell is arranged above the second subcell and has the second lattice constant and a third band gap, and comprises AlGaInAs or consists essentially of AlGaInAs (cell 3), 
wherein a fourth subcell is arranged above the third subcell and has the second lattice constant and a fourth band gap, and comprises InP (cell 2 of GaInP), 
wherein a fifth subcell is arranged above the fourth subcell and has the second lattice constant and a fifth band gap, and comprises InP (cell 1 of AlGaInP), 
wherein the first bandgap is less than the second bandgap which is less the third bandgap wish is less the fourth bandgap which is less fifth bandgap (Fig. 36 illustrates the claimed bandgap relationships), 
wherein the first lattice constant is less than the second lattice constant (the lattice constant of Ge is known to be less than the lattice constant of GaInAs), 
wherein all of the semiconductor layers of the concentrator solar cell arranged above the first subcell are epitaxially produced on the preceding subcell (epitaxial semiconductor growth process, para. 255), and
wherein the fifth subcell consists essentially of AlInGaP, with an aluminum content less than 37%, based on group III elements (KING teaches the fifth subcell may have an aluminum content of 10%).

    PNG
    media_image1.png
    605
    563
    media_image1.png
    Greyscale
 
KING does not disclose expressly an embodiment with five subcells that has a metamorphic buffer layer as claimed, or that the fifth subcell consists essentially of AlInGaP with an indium content greater than 63%, based on group III elements, or that the fifth subcell has an emitter layer resistance is less than 1500 Ω/square or less than 1000 Ω/square. However, KING suggests that a five-junction solar cell (exactly five subcells) may be constructed using the teachings of its invention (para. 126).
Also, KING teaches the addition of a metamorphic buffer (optional metamorphic buffer 52, Fig. 33) between a germanium subcell with a first lattice constant and a GaInAs subcell having a second lattice constant, wherein the metamorphic buffer is arranged between the first subcell and the second subcell and has the first lattice constant on a bottom side facing the first subcell and has the second lattice constant on a top side facing the second subcell (optional metamorphic buffer layer illustrated in Figure 33 is between the first and second subcells (lower subcells) and is lattice matched as recited, para. 343).
KING also reports that the lateral conductivity of the emitter layer (i.e., the inverse of sheet layer resistance) is important because charge carriers must move to the electrical gridlines with minimum resistive loss (para. 364). KING further reports that the material composition must be optimized in order to maximize cell efficiency and to maximize the emitter layer conductivity. 
HOFFMAN teaches a multi-junction solar cell having an AlInGaP material forming the top subcell and a sheet resistance of the top cell is less than 300 ohms/square (Figs. 1-2 and para. 43).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add a metamorphic buffer layer between the Ge and GaInAs first and second subcells because Ge and GaInAs have different lattice constants and the inclusion of the buffer layer provides for a lattice constant transition that helps reduce the density of harmful dislocations caused by lattice mismatch (KING, para. 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and optimize the aluminum content and overall chemical composition within the fifth subcell to improve subcell conductivity.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and configure the top subcell to have a sheet resistance of less than 300 ohms/square as taught by HOFFMAN in order to maximize cell efficiency as directed by KING.
GUTER teaches a multi-junction solar cell having an AlInGaP material with an indium content up to 65% (para. 14).
It would have been obvious to skilled artisans to modify KING and incorporate an indium content of up to 65% as taught by GUTER in order to control lattice constant and bandgap that are affected by the indium content (GUTER, para. 14).

Regarding claim 2, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fourth subcell and/or the fifth subcell has GaInP or consists essentially of GaInP (KING, Fig. 36 indicates that the fourth and fifth subcell include GaInP).

Regarding claim 3, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 2, wherein the fourth subcell and/or the fifth subcell have an aluminum content, based on the group III elements, of 0% or less than 5% or less than 1% (KING, Fig. 36 indicates that the fourth subcell may include only GaInP with no aluminum).

Regarding claim 4, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fifth subcell consists essentially of AlInGaP and has the aluminum content less than 25%, based on the group III elements (KING teaches the fifth subcell may have an aluminum content of 10%).

Regarding claim 5, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fifth subcell is formed as a heterocell, and wherein the aluminum content of the base is higher than the aluminum content of the emitter (Al-free GaInP emitter and AlGaInP base hetero top cell, KING, Fig. 43 and para. 367).

Regarding claim 6, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fifth subcell is formed as a heterocell, wherein the base is formed from AlInGaP and the emitter is formed from InGaP (Al-free GaInP emitter and AlGaInP base hetero top cell, KING, Fig. 43 and para. 367).

Regarding claim 9, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the metamorphic buffer has a sequence of at least three and at most ten layers and/or that the metamorphic buffer has a layer thickness of at least 0.5 .mu.m and at most 4 .mu.m (KING, Fig. 33 illustrates a metamorphic buffer with a sequence of five layers).

Regarding claim 10, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the second subcell has a lattice constant greater than 5.72×10-10 m and/or a band gap greater than 1.07 eV (0.9-1.3 eV, KING,  Fig. 36) and/or an indium content less than 24.5%.

Regarding claim 11, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the third subcell has a band gap between 1.34 eV and 1.45 eV or between 1.3 eV and 1.5 eV (1.2-1.6 eV, KING, Fig. 36).

Regarding claim 12, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fourth subcell has a band gap between 1.61 eV and 1.69 eV or between 1.58 eV and 1.72 eV (1.5-1.9 eV, KING, Fig. 36).

Regarding claim 13, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the fifth subcell has a band gap<2.05 eV or less than 1.98 eV or wherein the fifth subcell has a band gap greater than 1.74 eV (1.6-2.3 eV, KING, Fig. 36).

Regarding claim 14, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the concentrator solar cell has a window layer (window layer, KING, paras. 358, 363, 364), wherein the window layer is arranged above the fifth subcell and has a lattice constant that is at least 0.5% or at least 0.7% lower than the second lattice constant (layers have may lattice constants within 1% of each other, paras. 351 and 352). 

Regarding claim 23, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein a tunnel diode is arranged between the first subcell and the second subcell (layers 10 between the subcells can be tunnel junctions, i.e., tunnel diodes, para. 367). 

Regarding claim 24, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell of claim 1, wherein each subcell of the concentrator solar cell has an emitter layer and a base layer, and a corresponding tunnel diode is arranged between each two successive subcells of the concentrator solar cell (Fig. 36 illustrates a tunnel diode/junction between each adjacent subcell, and the examiner asserts that each subcell includes a p-n junction and these junctions include both an emitter and a base).

Regarding claim 25, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell of claim 1, wherein the tunnel diode arranged between the first subcell and the second subcell is arranged below the metamorphic buffer (Fig. 33 illustrates an embodiment that arranges the tunnel junction/diode below the metamorphic buffer).


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779 A1) and HOFFMAN (US 2012/0285519 A1) and GUTER (US 2012/0138130 A1), and further in view of DIMROTH (“5-junction III-V solar cells for space applications”).
Regarding claims 7 and 8, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, but does not disclose expressly that a layer thickness of the second subcell and/or a layer thickness of the third subcell is greater than 1 .mu.m and less than 5 micrometers (claim 7), or that a layer thickness of the fourth subcell and/or a layer thickness of the fifth subcell is greater than 100 nm and less than 500 nm or less than 1.5 micrometers (claim 8).
DIMROTH teaches a five-junction solar cell having a second cell layer thickness of 1.5 micrometers and a fourth subcell layer thickness less than 1.5 micrometers (Table 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and use the subcell thicknesses taught by DIMROTH in order to achieve a desired photoelectric conversion performance.


Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779 A1) and HOFFMAN (US 2012/0285519 A1) and GUTER (US 2012/0138130 A1), and further in view of MAHAJAN (EP 1498960 A2).
Regarding claims 19-22, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell according to claim 1, wherein the metamorphic buffer has a sequence of layers, but does not disclose expressly that a lattice constant of the metamorphic buffer: increases starting from a lowest layer of the sequence with the first lattice constant to an uppermost layer of the sequence with the second lattice constant (claim 19), first increases starting from a lowest layer of the sequence and then decreases from layer to layer or first decreases and then increases (claim 21), or increases from layer to layer starting at a lowest layer of the sequence up to a maximum and then decreases from layer to layer up to the second lattice constant at an uppermost layer of the sequence (claim 22). KING teaches that the metamorphic buffer comprises more than three layers (claim 22) and the lattice constant increases layer to layer (claim 20).
MAHAJAN teaches a metamorphic buffer layer where the lattice constant throughout the layer is configured to either “vary monotonically” or “vary in a non-monotonic manner” (paras. 43-44). MAHAJAN teaches that any variation can be used so long as the lattice constants at the lowest and uppermost layer surfaces match the lattice constants of the adjoining layers (para. 44). MAHAJAN reports that by selecting from the finite number of configurations (monotonic and non-monotonic), the metamorphic buffer layer can maintain the mechanical integrity of the device and allows the joining of different layer materials (para. 46).
It would have been obvious to skilled artisans to modify KING and configure the metamorphic buffer layer sequence in a manner of either monotonic or non-monotonic as taught by MAHAJAN because this modification requires only the simple selection from a finite number of identified, predictable solutions, with a reasonable expectation of success, with the desired outcome of providing mechanical integrity of the device through the joining of materials having different layer lattice constants. (See also how MAHAJAN teaches the x1, x2, x3 relationships identical to those disclosed in the applicant’s specification.) The examiner further finds that MAHAJAN is analogous art that involves the conversion of light to electrical charge within a semiconductor stacked structure.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2017/0069779 A1) and HOFFMAN (US 2012/0285519 A1) and GUTER (US 2012/0138130 A1), and further in view of FUHRMANN (US 2016/0133775 A1).
Regarding claim 26, the combination of KING, HOFFMAN, and GUTER teaches or would have suggested the concentrator solar cell of claim 1, but does not disclose expressly that the metamorphic buffer has a dopant concentration greater than 5×1017/cm3.
FUHRMANN teaches a solar cell stack having a metamorphic buffer with a dopant concentration up to 1×1019/cm3 (para. 20). FUHRMANN teaches that the doping of the metamorphic buffer layer reduces dislocations, making it possible to select the bandgap energy in such a way that the total efficiency of the solar cell stack is increased (para. 13).
It would have been obvious to skilled artisans to modify KING and dope the metamorphic buffer with a dopant concentration up to 1×1019/cm3 as taught by FUHRMANN to increase the total efficiency of the solar cell stack.


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721